      Case: 1:19-cv-06720 Document #: 1 Filed: 10/10/19 Page 1 of 4 PageID #:1




                         THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


LINE CONSTRUCTION BENEFIT FUND,                       )
A HEALTH AND WELFARE FUND,                            )
                                                      )
                                      Plaintiff,      )
                                                      )
               v.                                     )
                                                      )
POWER LINE SOLUTIONS, INC., a Texas                   )
Corporation,                                          )
                                                      )
                                      Defendant.      )


                                       COMPLAINT

       Plaintiff, LINE CONSTRUCTION BENEFIT FUND, A HEALTH AND WELFARE FUND,

by and through its Attorneys, Robert B. Greenberg and Matthew S. Jarka of Asher, Gittler & D'Alba,

Ltd., and complaining of Defendant, POWER LINE SOLUTIONS, INC., a Texas Corporation, states

as follows:

       1.      This action is brought under the provisions of Sections 502(g)(2) and 502 (a)(3), of

the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs. 1132(g)(2),

(a)(3), and 1145.

       2.      Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of ERISA

[29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:

               Where an action under this subchapter is brought in a district court of
               the United States, it may be brought in the district where the plan is
               administered, where the breach took place, or where a defendant
               resides or may be found, and process may be served in any other
               district where a defendant resides or may be found.


                                                -1-
        Case: 1:19-cv-06720 Document #: 1 Filed: 10/10/19 Page 2 of 4 PageID #:1




        3.     The LINE CONSTRUCTION BENEFIT FUND, A HEALTH AND WELFARE

FUND ("Fund") receives contributions from numerous employers pursuant to collective bargaining

agreement heretofore entered into between the IBEW Local Union 0066 ("Union") and Defendant,

and the Fund is maintained and administered in accordance with and pursuant to the provisions of

Section 302(c)(5) of the National Labor Relations Act, as amended, ERISA and other applicable

federal law and the Fund is administered pursuant to the terms and provisions of a certain Restated

Agreement and Declaration of Trust ("Trust Agreement").

        4.     The Fund office is located at 821 Parkview Blvd., Lombard, IL 60148-3230, and the

Fund is administered in the Northern District of Illinois.

        5.     As provided in the Trust Agreement, Plaintiff is required to receive, hold and manage

all monies required to be contributed to the Fund in accordance with the provisions of the then

applicable Collective Bargaining Agreement for the uses and purposes set forth in the Trust

Agreement.

        6.     Defendant is an employer engaged in an industry affecting commerce and maintains

its principal places of business at 321 24th Street, Dickinson, Texas 77539.

        7.     Defendant employs or has employed persons represented for collective bargaining

purposes by the Union and agreed to be bound by the Collective Bargaining Agreement or

agreements referred to herein, by the terms of which Defendant was required to contribute to the

Fund.

        8.     Plaintiff is advised and believes that Defendant has repeatedly failed to sub-mit

accurate contribution reports and the required payments thereon to the Fund pursuant to the terms

of the Collective Bargaining Agreement by which it was bound, all in violation of its contractual

obligations and its obligations under applicable federal statutes.

                                                -2-
       Case: 1:19-cv-06720 Document #: 1 Filed: 10/10/19 Page 3 of 4 PageID #:1




       9.      As a result of the above-described omissions and breaches of agreement by

Defendant, Plaintiff may be required to (a) deny the employee beneficiaries for whom contributions

have not been made the benefits provided under the benefit plan, thereby causing to such employee

beneficiaries substantial and irreparable damage, or (b) to provide to employees of Defendant the

benefits provided under the benefit plan, notwithstanding Defendant's failure to make the required

contributions thereto, thereby reducing the corpus of such Fund and endangering the rights of the

employee beneficiaries thereunder on whose behalf contributions are being made, all to their

substantial and irreparable injury.

       10.     Plaintiff, in its behalf, and on behalf of all employees for whose benefit the Fund was

established, has requested Defendant to perform its obligations, but Defendant has refused and failed

to perform as herein alleged.

       11.     Plaintiff is without an adequate remedy at law and will suffer immediate, continuing

and irreconcilable injury and damage unless Defendant is ordered to specifically perform all of its

obligations required under the Collective Bargaining Agreement and the Trust Agreement, and is

restrained from continuing to refuse to perform as thereunder required.

       12.     Defendant is delinquent to the Fund for the months of June, July and August 2019,

in the amount of $23,137.50.

       13.     Defendant’s failure to pay is a violation of the Collective Bargaining Agreement and

the Trust Agreement. Plaintiff, therefore, seek enforcement of these provisions pursuant to Section

502(a)(3),(b)(ii) and Section 301(a) of the Labor Management Relations Act of 1947, as amended,

29 U.S.C., Sec. 185(a).

       WHEREFORE Plaintiff prays:


                                                -3-
      Case: 1:19-cv-06720 Document #: 1 Filed: 10/10/19 Page 4 of 4 PageID #:1




       (a)     That judgment enter in favor of Plaintiff and against Defendant in the amount of

TWENTY THREE THOUSAND ONE HUNDRED THIRTY SEVEN AND 50/100 DOLLARS

($23,137.50), and such additional monies that accrue during the pendency of this lawsuit.

       (b)     That Plaintiff be awarded its costs, including reasonable attorney's fees incurred in

the prosecution of this action as provided in the Collective Bargaining Agreement and under the

applicable provisions of ERISA, as amended.

       (c)     That interest and/or liquidated damages be assessed against Defendant as provided

in the Collective Bargaining Agreement and the applicable provisions of ERISA, as amended.

       (d)     That Defendant be specifically ordered to furnish to Plaintiff the required monthly

contribution reports and payments due thereunder and to continue to perform

all obligations on Defendant’s parts according the terms and conditions of its Collective Bargaining

Agreement.

       (e)     For such other and further relief as the Court may determine just and proper.



                                              /s/ Robert B. Greenberg
                                              Asher, Gittler & D'Alba, Ltd.
                                              200 West Jackson Boulevard, Suite 720
                                              Chicago, Illinois 60606
                                              (312) 263-1500 - Fax: (312) 263-1520
                                              rbg@ulaw.com
                                              IL ARDC#: 01047558


                                              /s/ Matthew S. Jarka
                                              Asher, Gittler & D'Alba, Ltd.
                                              200 West Jackson Boulevard, Suite 720
                                              Chicago, Illinois 60606
                                              (312) 263-1500 - Fax: (312) 263-1520
                                              msj@ulaw.com
                                              IL ARDC#: 6322603




                                               -4-
